OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by *150this court on September 7, 1977, under the name Keith Allen Seldin.
By order of the Supreme Court of Florida, dated May 12, 1988, the respondent was suspended from the practice of law for two years.
In the Florida disciplinary proceeding, the respondent was found guilty of five charges of professional misconduct emanating from his representation of an estate matter. The respondent’s misconduct involved, inter alia, the misappropriation of $10,000 in estate money and counseling his client to engage in illegal or fraudulent conduct.
By letter dated June 15, 1988, the respondent sent a copy of the Florida order of suspension to the Grievance Committee for the Second and Eleventh Judicial Districts.
On July 8,1988, the petitioner served the respondent with a notice pursuant to section 691.3 of the rules of this court (22 NYCRR 691.3) informing him of his right to interpose certain enumerated defenses to the imposition of discipline in New York.
The respondent is guilty of professional misconduct. Since he has not appeared or interposed any defenses, the imposition of discipline is mandated and the petitioner’s application is granted.
Accordingly, the respondent is suspended from the practice of law for a period of two years nunc pro tunc to June 11,1988, the effective date of the Florida suspension, and until further order of this court.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the petitioner’s application to impose discipline in New York is granted; and it is further,
Ordered that the respondent Keith A. Seldin, admitted under the name Keith Allen Seldin, is hereby suspended from the practice of law for a period of two years nunc pro tunc to June 11, 1988, and continuing until the further order of this court, with leave to the respondent to apply for reinstatement after the expiration of the two-year period upon furnishing satisfactory proof (a) that during said period he refrained from practicing or attempting to practice law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) *151that he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law §90, during the period of suspension and until the further order of this court, the respondent Keith A. Seldin is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.